Title: Treaty with Morocco, [1–25 January 1787]
From: Barclay, Thomas,American Commissioners,Fennish, Taher
To: 



To all Persons to whom these Presents shall come or be made known.
Whereas the United States of America in Congress assembled by their Commission bearing date the twelvth day of May One thousand Seven hundred and Eighty four thought proper to constitute John Adams, Benjamin Franklin and Thomas Jefferson their Ministers Plenipotentiary, giving to them or a Majority of them full Powers to confer, treat and negotiate with the Ambassador, Minister or Commissioner of His Majesty, the Emperor of Morocco concerning a Treaty of Amity and Commerce, to make and receive propositions for such Treaty and to conclude and sign the same, transmitting it to the United States in Congress  assembled for their final Ratification, And by one other Commission bearing date the Eleventh day of March One thousand Seven hundred and Eighty five did further empower the said Ministers Plenipotentiary or a Majority of them, by writing under their hands and Seals to appoint such Agent in the said Business as they might think proper with Authority under the directions and Instructions of the said Ministers to commence and prosecute the said Negotiations and Conferences for the said Treaty provided that the said Treaty should be signed by the said Ministers: And Whereas, We the said John Adams and Thomas Jefferson two of the said Ministers Plenipotentiary (the said Benjamin Franklin being absent) by writing under the Hand and Seal of the said John Adams at London October the fifth, One thousand Seven hundred and Eighty five, and of the said Thomas Jefferson at Paris October the Eleventh of the same Year, did appoint Thomas Barclay, Agent in the Business aforesaid, giving him the Powers therein, which by the said second Commission we were authorized to give, and the said Thomas Barclay in pursuance thereof, hath arranged Articles for a Treaty of Amity and Commerce between the United States of America and His Majesty the Emperor of Morocco, which Articles written in the Arabic Language, confirmed by His said Majesty the Emperor of Morocco and seal’d with His Royal Seal, being translated into the Language of the said United States of America, together with the Attestations thereto annexed are in the following Words, To Wit:
In the Name of Almighty God,
This is a Treaty of Peace and Friendship established between us and the United States of America, which is confirmed, and which we have ordered to be written in this Book and sealed with our Royal Seal at our Court of Morocco on the twenty fifth day of the blessed Month of Shaban, in the Year One thousand two hundred, trusting in God it will remain permanent.
.1.
We declare that both Parties have agreed that this Treaty consisting of twenty five Articles shall be inserted in this Book and delivered to the Honorable Thomas Barclay, the Agent of the United States now at our Court, with whose Approbation it has been made and who is duly authorized on their Part to treat with us concerning all the Matters contained therein.
.2.
If either of the Parties shall be at War with any Nation  whatever, the other Party shall not take a Commission from the Enemy nor fight under their Colors.
.3.
If either of the Parties shall be at War with any Nation whatever and take a Prize belonging to that Nation, and there shall be found on board Subjects or Effects belonging to either of the Parties, the Subjects shall be set at Liberty and the Effects returned to the Owners. And if any Goods belonging to any Nation, with whom either of the Parties shall be at War, shall be loaded on Vessels belonging to the other Party, they shall pass free and unmolested without any attempt being made to take or detain them.
.4.
A signal or Pass shall be given to all Vessels belonging to both Parties, by which they are to be known when they meet at Sea, and if the Commander of a Ship of War of either Party shall have other Ships under his Convoy, the Declaration of the Commander shall alone be sufficient to exempt any of them from examination.
.5.
If either of the Parties shall be at War, and shall meet a Vessel at Sea, belonging to the other, it is agreed that if an examination is to be made, it shall be done by sending a Boat, with two or three Men only, and if any Gun shall be fired and injury done without Reason, the offending Party shall make good all damages.
.6.
If any Moor shall bring Citizens of the United States or their Effects to His Majesty, the Citizens shall immediately be set at Liberty and the Effects restored, and in like Manner, if any Moor not a Subject of these Dominions shall make Prize of any of the Citizens of America or their Effects and bring them into any of the Ports of His Majesty, they shall be immediately released, as they will then be considered as under His Majesty’s Protection.
.7.
If any Vessel of either Party shall put into a Port of the other and have occasion for Provisions or other Supplies, they shall be furnished without any interruption or molestation.
.8.
If any Vessel of the United States shall meet with a Disaster at Sea and put into one of our Ports to repair, she shall be at Liberty to land and reload her Cargo, without paying any Duty whatever.
.9.
If any Vessel of the United States shall be cast on Shore on any  Part of our Coasts, she shall remain at the disposition of the Owners and no one shall attempt going near her without their Approbation, as she is then considered particularly under our Protection; and if any Vessel of the United States shall be forced to put into our Ports, by Stress of weather or otherwise, she shall not be compelled to land her Cargo, but shall remain in tranquillity untill the Commander shall think proper to proceed on his Voyage.
.10.
If any Vessel of either of the Parties shall have an engagement with a Vessel belonging to any of the Christian Powers within Gunshot of the Forts of the other, the Vessel so engaged shall be defended and protected as much as possible untill she is in safety; And if any American Vessel shall be cast on shore on the Coast of Wadnoon or any Coast thereabout, the People belonging to her shall be protected, and assisted untill by the help of God, they shall be sent to their Country.
.11.
If we shall be at War with any Christian Power and any of our Vessels sail from the Ports of the United States, no Vessel belonging to the Enemy shall follow within twenty four hours after the Departure of our Vessels, and the same Regulation shall be observed towards the American Vessels sailing from our Ports—be their Enemies Moors or Christians.
.12.
If any Ship of War belonging to the United States shall put into any of our Ports she shall not be examined on any Pretence whatever, even though she should have fugitive Slaves on Board, nor shall the Governor or Commander of the Place compel them to be brought on Shore on any pretext, nor require any payment for them.
.13.
If a Ship of War of either Party shall put into a Port of the other and salute, it shall be returned from the Fort, with an equal Number of Guns, not with more or less.
.14.
The Commerce with the United States shall be on the same footing as is the Commerce with Spain or as that with the most favored Nation for the time being and their Citizens shall be respected and esteemed and have full Liberty to pass and repass our Country and Sea Ports whenever they please without interruption.

.15.
Merchants of both Countries shall employ only such interpreters, and such other Persons to assist them in their Business, as they shall think proper. No Commander of a Vessel shall transport his Cargo on board another Vessel, he shall not be detained in Port, longer than he may think proper, and all persons employed in loading or unloading Goods or in any other Labor whatever, shall be paid at the Customary rates, not more and not less.
.16.
In case a War between the Parties, the Prisoners are not to be made Slaves, but to be exchanged one for another, Captain for Captain, Officer for Officer and one private Man for another; and if there shall prove a difficiency on either side, it shall be made up by the payment of one hundred Mexican Dollars for each Person wanting; And it is agreed that all Prisoners shall be exchanged in twelve Months from the Time of their being taken, and that this exchange may be effected by a Merchant or any other Person authorized by either of the Parties.
.17.
Merchants shall not be compelled to buy or Sell any kind of Goods but such as they shall think proper; and may buy and sell all sorts of Merchandise but such as are prohibeted to the other Christian Nations.
.18.
All goods shall be weighed and examined before they are sent on board, and to avoid all detention of Vessels, no examination shall afterwards be made, unless it shall first be proved that contraband Goods have been sent on board, in which Case the Persons who took the contraband Goods on board shall be punished according to the Usage and Custom of the Country and no other Person whatever shall be injured, nor shall the Ship or Cargo incur any Penalty or damage whatever.
.19.
No Vessel shall be detained in Port on any pretence whatever, nor be obliged to take on board any Article without the consent of the Commander who shall be at full Liberty to agree for the Freight of any Goods he takes on board.
.20.
If any of the Citizens of the United States, or any Persons under their Protection, shall have any disputes with each other, the Consul shall decide between the Parties and whenever the Consul  shall require any Aid or Assistance from our Government to enforce his decisions it shall be immediately granted to him.
.21.
If a Citizen of the United States should kill or wound a Moor, or on the contrary if a Moor shall kill or wound a Citizen of the United States, the Law of the Country shall take place and equal Justice shall be rendered, the Consul assisting at the Tryal, and if any Delinquent shall make his escape, the Consul shall not be answerable for him in any manner whatever.
.22d.
If an American Citizen shall die in our Country and no Will shall appear, the Consul shall take possession of his Effects, and if there shall be no Consul, the Effects shall be deposited in the hands of some Person worthy of Trust, untill the Party shall appear who has a Right to demand them, but if the Heir to the Person deceased be present, the Property shall be delivered to him without interruption; and if a Will shall appear, the Property shall descend agreeable to that Will, as soon as the Consul shall declare the Validity thereof.
.23.
The Consuls of the United States of America shall reside in any Sea Port of our Dominions that they shall think proper, And they shall be respected and enjoy all the Privileges which the Consuls of any other Nation enjoy, and if any of the Citizens of the United States shall contract any Debts or engagements, the Consul shall not be in any Manner accountable for them, unless he shall have given a Promise in writing for the payment or fulfilling thereof, without which promise in Writing no Application to him for any redress shall be made.
.24.
If any differences shall arise by either Party infringing on any of the Articles of this Treaty, Peace and Harmony shall remain notwithstanding in the fullest force, untill a friendly Application shall be made for an Arrangement, and untill that Application shall be rejected, no appeal shall be made to Arms. And if a War shall break out between the Parties, Nine Months shall be granted to all the Subjects of both Parties, to dispose of their Effects and retire with their Property. And it is further declared that whatever indulgences in Trade or otherwise shall be granted to any of the Christian Powers, the Citizens of the United States shall be equally entitled to them.

.25.
This Treaty shall continue in full Force, with the help of God for Fifty Years.
We have delivered this Book into the Hands of the before-mentioned Thomas Barclay on the first day of the blessed Month of Ramadan, in the Year One thousand two hundred.
I Certify that the annex’d is a true Copy of the Translation made by Isaac Cardoza Nuñez, Interpreter at Morocco, of the treaty between the Emperor of Morocco and the United States of America.
Thos Barclay


Translation of the additional Article
Grace to the only God
I the underwritten the Servant of God, Taher Ben Abtelhack Fennish do certify that His Imperial Majesty my Master (whom God preserve) having concluded a Treaty of Peace and Commerce with the United States of America has ordered me the better to compleat it and in addition of the tenth Article of the Treaty to declare “That, if any Vessel belonging to the United States shall be in any of the Ports of His Majesty’s Dominions, or within Gunshot of his Forts, she shall be protected as much as possible and no Vessel whatever belonging either to Moorish or Christian Powers with whom the United States may be at War, shall be permitted to follow or engage her, as we now deem the Citizens of America our good Friends.”
And in obedience to His Majesty’s Commands I certify this Declaration by putting my hand and Seal to it, on the Eighteenth day of Ramadan in the Year One thousand two hundred.
(signed)
The Servant of the King my Master whom God preserve.
Taher Ben Abdelhack Fennish
I Do Certify that the above is a True Copy of the Translation made at Morocco by Isaac Cardoza Nunes, Interpreter, of a Declaration made and Signed by Sidi Hage Tahar Fennish in addition to the Treaty between the Emperor of Morocco and the United States of America which Declaration the said Tahar Fennish made by the Express Directions of His Majesty.
Thos Barclay
Note, The Ramadan of the Year of the Hegira 1200 Commenced on the 28th. June in the Year of our Lord 1786.

Now know Ye that We the said John Adams and Thomas Jefferson Ministers Plenipotentiary aforesaid do approve and conclude the said Treaty and every Article and Clause therein contained, reserving the same nevertheless to the United States in Congress assembled for their final Ratification.
In testimony whereof we have signed the same with our Names and Seals, at the Places of our respective residence and at the dates expressed under our signatures respectively.

John Adams London January 25. 1787. Thomas Jefferson Paris January 1. 1787.

